EXHIBIT 32.2 Certification Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the annual report of Mercantile Bancorp, Inc. (the “Company”) on Form 10-K for the period ending December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Michael P. McGrath, Executive Vice President, Treasurer, Secretary and Chief Financial Officer of the Company, certify, to the best of my knowledge, pursuant to Rule 13a-14(b) of the Securities Exchange Act of 1934, as amended, and 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the report fairly presents, in all material respects, the financial condition and operating results of the Company. /s/ Michael P. McGrath Michael P. McGrath Executive Vice President, Treasurer, Secretary and Chief Financial Officer April 15, 2011
